Mr. Justice Huger
delivered the opinion of the Court.
It is unnecessary to notice the different grounds for a ney trial in this case, as the motion in arrest of judgment must prevail. At common law, a chose in action is not assignable. By the statute of Ann and our act, notes, &c, payable in money, are assignable. The note in que-Mou, *116however, is not payable in money, but in paper medium.-— That paper medium is not money, appears from the 8th and'10th sections of the Constitution of the United States, which declare that Congress shall coin money; and that no state shall coin money, emit bills of credit, or make any thing but gold and silver coin a tender in payment of debts. But the act creating a paper medium, does not pretend to give it the character of money, it only makes it a tender at the treasury.
The motion in arrest of judgment must therefore be granted.
Justices Nott, Colcock, Gantt, Richards (maná Bay, concurred.